Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on December 15, 2021.

Restrictions/Elections.
Applicant’s election of Group I (Claims 1-28) in the reply filed on December 15, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a).

Status of Claims
Claims 1-28 are currently pending and are the subject of this office action.
Claims 1-28 are presently under examination.

Priority
The present application is a 371 of PCT/IB2019/000073 filed on 01/25/2019, and claims priority to provisional application No. 62623140 filed on 01/29/2018.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carley et. al. (Sleep (January 2018, published on line on November 7, 2017) 41:1-13, cited by Applicant) in view of Shmulewitz et. al. (WO 2016/174661 (November 2016), cited by Applicant) and Carley et, al. (WO 2002/080903 (October 2002), cited by Applicant).

For claims 1, 12-13 and 15-17 Carley (Sleep) teaches a method of treating obstructive sleep apnea (OSA) comprising the administration of a composition comprising the cannabinoid dronabinol (Tetrahydrocannabinol, or THC) (see entire reference).  Carley (Sleep) does not teach the treatment of OSA comprising the administration of an N-acetylethanolamine like N-palmitoylethanolamine (PEA). 
However, Shmulewitz teaches that the administration of THC in general causes several side effects, and as such they discovered a method to potentiate the therapeutic effect of THC, which translates in beneficial therapeutic effects and/or the use of lower dosages in order to obtain the same therapeutic effect and as a consequence less side effects, the method comprising a combination of THC and N-acetylethanolamines like N-palmitoylethanolamine (PEA) (see summary of the invention on page 4 through page 6, line 28).  Shmulewitz further teaches a cannabinoid: N-acetylethanolamine ratio from 1:50 to 1:100 which anticipates the instantly claimed ratio (1:50 to 1:500).
Further, Carley (‘903) teaches that THC and N-palmitoyethanolamine, alone or in combination are effective in treating obstructive sleep apnea (see page 7, under summary of the invention and claims 1-2 and 4-5).

Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to treat OSA comprising the administration to a subject in need thereof a composition comprising: a cannabinoid like THC, since the prior art teaches that THC is effective in treating OSA; further comprising the administration of an N-acylethanolamine like PEA, since the prior art teaches that N-acylethanolamines potentiate the therapeutic efficacy of cannabinoids like THC and reduce their side effects.  The skilled in the art will be further motivated to administer a combination of THC and PEA to patients suffering from OSA, since the prior art also teaches that both compounds alone or in combination are effective in treating OSA.
All this will result in the practice of claims 1, 12-13, and 15-17 with a reasonable expectation of success.

The statement in claim 2: “wherein at least one OSA-related symptom is treated” does not require additional steps to be performed and simply expresses the intended result of carrying the process made obvious by the prior art: “a method for treating OSA comprising the administration of a composition comprising the cannabinoid THC and the N-acylethanolamine PEA".
MPEP 2114.04 states: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of 
(A) “adapted to” or “adapted for” clauses;
(B) “wherein” clauses; and
(C) “whereby” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability; it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (Emphasis added).
In the instant case “wherein at least one OSA-related symptom is treated” appears to be the result of the process made obvious by the prior art: “a method for treating OSA comprising the administration of a composition comprising the cannabinoid THC and the N-acylethanolamine PEA", e. g. the intended result of a process step positively recited.  As such, this limitation in the instantly claimed method has not been given any weight.
All this will result in the practice of claim 2 with a reasonable expectation of success.



For claims 4-6 and 8, Shmulewitz teaches that the cannabinoid: N-acylethanolamine ratio can be about 1:160 (see page 15, line 34), which anticipates the ranges of claims 4-6 and 8, thus resulting in the practice of claims 4-6 and 8 with a reasonable expectation of success.

For claim 7, Shmulewitz teaches that the cannabinoid: N-acylethanolamine ratio can be about 1:80 (see page 15, line 24), which anticipates the range of claim 7, thus resulting in the practice of claim 7 with a reasonable expectation of success.

For claim 9, Shmulewitz teaches that the cannabinoid: N-acylethanolamine ratio can be between 1:35 to about 1:350 (see page 15, line 10) which overlaps with the instantly claimed ratio (1:320).
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
All this will result in the practice of claim 9 with a reasonable expectation of success.

For claims 10 and 11, Carley (Sleep) teaches the administration of 2.5 mg and 10 mg of the cannabinoid THC (see abstract), thus resulting in the practice of claims 10-11 with a reasonable expectation of success.

For claim 14, the prior art does not teach the administration of 800 mg of the N-acylethanolamine PEA.  However, since Carley (Sleep) teaches the administration of 10 mg of THC, and Shmulewitz teaches that the cannabinoid: N-acylethanolamine can be about 1:80 (see page 15, line 24), then the amount of PEA to be administered with 10 mg of THC should be 800 mg (10 mg x 80), thus resulting in the practice of claim 14, with a reasonable expectation of success.

For claim 18, the prior art does not teach the administration of a mixture comprising about 0.1-100 mg of THC and about 50-5000 mg of PEA.  However, since Carley (Sleep) teaches the administration of 10 mg of THC (which anticipates the instant  0.1-100 mg range), and Shmulewitz teaches that the cannabinoid: N-acylethanolamine can be about 1:80 (see page 15, line 24), then the amount of PEA to 

For claim 19, the prior art does not teach the administration of a mixture comprising about 0.5-50 mg of THC and about 100-2500 mg of PEA.  However, since Carley (Sleep) teaches the administration of 10 mg of THC (which anticipates the instant  0.5-50 mg range), and Shmulewitz teaches that the cannabinoid: N-acylethanolamine can be about 1:80 (see page 15, line 24), then the amount of PEA to be administered with 10 mg of THC should be 800 mg (10 mg x 80) which anticipates the instantly claimed range (100-2500 mg), thus resulting in the practice of claim 19, with a reasonable expectation of success.

For claim 20, the prior art does not teach the administration of a mixture comprising about 1-25 mg of THC and about 250-2000 mg of PEA.  However, since Carley (Sleep) teaches the administration of 10 mg of THC (which anticipates the instant  1-25 mg range), and Shmulewitz teaches that the cannabinoid: N-acylethanolamine can be about 1:80 (see page 15, line 24), then the amount of PEA to be administered with 10 mg of THC should be 800 mg (10 mg x 80) which anticipates the instantly claimed range (250-2000 mg), thus resulting in the practice of claim 20, with a reasonable expectation of success.
For claim 21, the prior art does not teach the administration of a mixture comprising 2.5 mg of THC and 800 mg of PEA.  However, since Carley (Sleep) teaches 

For claim 22, the prior art does not teach the administration of a mixture comprising 5.0 mg of THC and 800 mg of PEA.  However, since Carley (Sleep) teaches the administration between 2.5 mg and 10 mg of THC and Shmulewitz teaches that the cannabinoid: N-acylethanolamine can be about 1:160 (see page 15, line 34), then the amount of PEA to be administered with 5.0 mg of THC should be 800 mg (5.0 mg x 160), thus resulting in the practice of claim 22, with a reasonable expectation of success.

For claim 23, the prior art does not teach the administration of a mixture comprising 10.0 mg of THC and 800 mg of PEA.  However, since Carley (Sleep) teaches the administration of 10 mg of THC and Shmulewitz teaches that the cannabinoid: N-acylethanolamine can be about 1:80 (see page 16, line 7), then the amount of PEA to be administered with 10.0 mg of THC should be 800 mg (10.0 mg x 80), thus resulting in the practice of claim 23, with a reasonable expectation of success.



For claims 25-26, Shmulewitz teaches the oral, topical, rectal, vaginal formulation of mixtures of cannabinoids and N-acylethanolamines (see page 6, line 30 through page 7, line 8), thus resulting in the practice of claims 25-26, with a reasonable expectation of success.

For claim 27, Shmulewitz teaches the rectal formulation of mixtures of cannabinoids and N-acylethanolamines (see page 6, line 30 through page 7, line 8), so it will be obvious to formulate the combination of THC and PEA as a suppository, thus resulting in the practice of claim 27, with a reasonable expectation of success.

For claim 28, Shmulewitz teaches pharmaceutical compositions comprising cannabinoids like THC and N-acylethanolamines like PEA (see entire document and claim 1 for example), thus resulting in the practice of claim 28 with a reasonable expectation of success.





Conclusion
No claims are allowed.

Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
February 14, 2022.